tcmemo_1995_497 united_states tax_court andrew zards and margita zards et al petitioners v commissioner of internal revenue respondent docket nos filed date gs is an s_corporation and ps' claimed losses passed through from gs r disallowed ps' losses on various grounds including ps' failure to establish that the losses were incurred_in_a_trade_or_business for the production_of_income and substantiate that the expenses giving rise to the losses actually were incurred or paid held r's disallowance is sustained ps failed to prove that gs was carrying_on_a_trade_or_business during the years in issue and that gs ever incurred or paid its claimed expenses victoria m brown for petitioners diane r mirabito for respondent cases of the following petitioners are consolidated herewith janet weinman docket no vincent donahue docket no and valdis and vaida vipulis docket no memorandum findings_of_fact and opinion halpern judge these cases have been consolidated for trial briefing and opinion respondent has determined deficiencies in income_tax and additions to tax as follows andrew and margita zards - docket no additions to tax_year deficiency a a a b dollar_figure dollar_figure sec sec janet weinman - docket no additions to tax sec sec sec sec year deficiency a a a a b dollar_figure dollar_figure --- dollar_figure big_number big_number --- big_number big_number dollar_figure --- --- vincent donahue - docket no additions to tax sec sec sec sec year deficiency a a a a b dollar_figure dollar_figure --- dollar_figure big_number big_number --- big_number big_number big_number dollar_figure --- --- valdis and vaida vipulis - docket no additions to tax_year a a dollar_figure sec sec sec dollar_figure of sec_6601 interest due on the deficiency amount of the interest due on dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the common denominator in these consolidated cases is the claim of tax losses arising from an investment in good shepherd home inc good shepherd an s_corporation within the meaning of sec_1361 we must determine whether such losses are allowable and if not whether petitioners are liable for the additions to tax determined by respondent findings_of_fact introduction some of the facts have been stipulated and are so found the stipulation of facts filed by the parties and the accompanying exhibits are incorporated herein by this reference petitioners andrew and margita zards are individuals who made a joint_return of income for and who resided in lisle illinois at the time their petition was filed petitioner andrew zards became a shareholder of good shepherd on date petitioners janet weinman and vincent donahue are individuals who resided in new york new york at the time their petitions were filed petitioners weinman and donahue both we need determine no deficiency for petitioners vipulis for their losses from good shepherd home inc for that year were subchapter_s items within the meaning of sec the tax treatment of those items is determined at the corporate level see sec the proper treatment of those items was the subject of a proceeding before this court good shepherd home inc valdis vipulis tax_matters_person v commissioner docket no our decision in that case resulted in the disallowance of substantially_all of the losses from good shepherd home inc claimed by petitioners vipulis for we must still however decide the additions to tax became shareholders of good shepherd on date petitioners valdis and vaida vipulis are individuals who made a joint_return of income for and resided in cold springs new york at the time their petition was filed petitioner valdis vipulis became a shareholder of good shepherd on date good shepherd is an indiana corporation incorporated on date all of petitioners and good shepherd are calendar_year taxpayers we will use the term shareholders to refer to those petitioners who were shareholders of good shepherd the property ona pranckeviciute and lithuanian good shepherd home central to our discussion is a parcel of real_property located in cedar lake indiana the property sometime during the summer of ona pranckeviciute ona purchased the property from the salesian society inc salesian in the contract of sale between ona and salesian the property is described as an approximately 86-acre tract containing the following improvements scholastic building cafeteria dormitories gymnasium chapel and water plant ona agreed to pay dollar_figure million for the property she paid dollar_figure immediately and she agreed to pay the remaining dollar_figure in installments without interest her installment_obligation the salesian obligation being secured_by a mortgage against the property the first mortgage ona subsequently conveyed title to the property to lithuanian good shepherd home inc lithuanian an illinois corporation ona was president of lithuanian lithuanian is a corporation unrelated to good shepherd ona intended to convert the property from a school to a nursing home serving the lithuanian community ona was unsuccessful in obtaining a license to operate a nursing home on the property nevertheless sometime prior to three or four elderly individuals took up residence on the property ona charged each a fee of dollar_figure in advance for years of residency the fee was to cover the expense of room and board during the 5-year period in kasa lithuanian federal credit_union kasa loaned dollar_figure to lithuanian to be used to bring the first mortgage current and for improvements on the property lithuanian's obligation to kasa the first kasa obligation was secured_by a second mortgage against the property the first kasa mortgage litas vebeliunas and good shepherd litas investing co inc litas is a new york corporation in date litas purchased the property from lithuanian the property was conveyed to litas by quitclaim_deed the president of litas was vytautas vebeliunas vebeliunas vebeliunas was also president of good shepherd during each of the years in issue moreover vebeliunas was the founder of kasa one of its original directors and its first president on date vebeliunas as president of good shepherd executed a note obligating good shepherd to pay kasa dollar_figure the second kasa obligation on that same date also as president of good shepherd vebeliunas executed a mortgage on the property the second kasa mortgage to secure payment of the second kasa obligation the second kasa mortgage recites that it is subordinate to the first mortgage which is stated to have an approximate principal balance of dollar_figure also on date vebeliunas as president of good shepherd and kasa entered into a mortgage consolidation agreement the consolidation agreement whereby the first and second kasa mortgages were consolidated to secure total debts of dollar_figure the consolidated kasa mortgage the consolidation agreement also recites that it is subordinate to the first mortgage which is stated to have an approximate principal balance of dollar_figure in date vebeliunas as president of litas executed an indenture in favor of salesian under which litas agreed to pay to salesian dollar_figure and accorded to salesian a mortgage in the property to secure that obligation the first litas indenture in date vebeliunas as president of litas executed a second and similar indenture in favor of salesian except that the amount of debt was recited to be dollar_figure the second litas indenture on date vebeliunas as president of litas executed a mortgage assumption_agreement whereby litas assumed the first kasa obligation the litas assumption good shepherd organization and operations the articles of incorporation of good shepherd provide that good shepherd is formed for the following purposes clause a to carry on the business of acquiring constructing owning managing or operating nursing homes and other health care facilities including health care facilities licensed by the indiana health facilities licensing council and performing all other legal activities related thereto clause b to act as agent of or representative for any one or more corporations associations partnerships individuals or other legal entities to the extent that such activities are lawful under the act clause c to transact any or all lawful business for which corporations may be incorporated under the act prior to its involvement with the property good shepherd had never operated a nursing home or a health care or medical facility none of good shepherd's officers had operated a nursing care elder care or health_care_facility good shepherd has never received a license from the state of indiana to operate the property as a nursing home nursing care facility or other medical facility good shepherd has never received a license to operate an elder care facility on the property good shepherd has never obtained medicaid or medicare certification for the property good shepherd did not operate a nursing home or other medical facility in any of the years in issue for and good shepherd reported small amounts of income received either from the sale of livestock raised on the property or timber harvested from the property no income was reported from individuals residing on the property the elderly individuals residing on the property when it was acquired from ona remained in residence until at least the obligation to provide room and board to those individuals was assumed as part of and reduced proportionately the purchase_price of the property for through good shepherd made its returns of income on form_1120s u s income_tax return for an s_corporation for and good shepherd entered the description nursing home on the line requiring a description of its business activity for it left that line blank good shepherd reported income of dollar_figure dollar_figure and dollar_figure for through respectively good shepherd claimed the following deductions for through interest other year depreciation expense deductions tax repairs dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure --- --- big_number --- --- big_number dollar_figure dollar_figure good shepherd itemized its other deductions for and as follows - - management fees travel expense advertising repairs and maint big_number dollar_figure legal professional big_number entertainment big_number outside services dollar_figure big_number outside services dollar_figure telephone utilities dollar_figure misc expense sec_953 engineering expense sec_50 big_number professional legal big_number management fees travel_expenses big_number entertainment_expenses shareholders' investments in good shepherd petitioners' deductions each petitioner was informed by vebeliunas that it was possible to buy shares in good shepherd and information from vebeliunas was the only information each of the shareholders considered in deciding to invest in good shepherd on account of the investments of the shareholders in good shepherd petitioners claimed losses for the years in issue as follows petitioner s zards weinman donahue vipulis --- dollar_figure --- big_number --- big_number dollar_figure --- --- dollar_figure big_number --- --- dollar_figure big_number --- vebeliunas vebeliunas was indicted in on more than counts of violating federal statutes prohibiting conflicts of interest fraud witness tampering racketeering interstate transportation of money and securities obtained by fraud and misapplication of funds vebeliunas was found guilty on virtually all of those counts i introduction opinion under sec_1366 a shareholder in an s_corporation is entitled to take into account his or her pro_rata share of the corporation's losses see sec_1366 respondent has conceded that good shepherd is an s_corporation and we must determine the extent if any of good shepherd's allowable losses for through we must also determine whether petitioners are liable for certain additions to tax in support of her notices of deficiency that underlie these cases respondent explained her adjustments with regard to good shepherd for through as follows it is determined that the losses claimed on your income_tax returns from good shepherd home inc are disallowed in full because you failed to establish that the losses were incurred_in_a_trade_or_business for the production_of_income that the s-corporation was formed entered into operated or conducted for the purpose of making a profit rather than for tax_avoidance that the s-corporation status is valid alternatively if it is established that your s- corporation is valid you have not verified expenses allegedly giving rise to the losses were ever paid_or_incurred in the petitions petitioners assign error to respondent's adjustments and to her determinations of additions to tax petitioners have failed however to provide statements of fact on which they base their assignments of error as to respondent's determinations of additions to tax as required by rule b ii deficiencies in tax a ordinary and necessary business_expenses in pertinent part sec_162 provides there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to qualify for deduction under sec_162 an item must be paid_or_incurred during the taxable_year be for carrying on any trade_or_business be an expense be a necessary expense and be an ordinary_expense 503_us_79 by raising an issue of verification respondent challenges whether petitioners have met the first qualification set forth above respondent has also challenged whether petitioners have met the second qualification an item fails to meet the second qualification that it be for carrying_on_a_trade_or_business if it is a preopening expense a preopening expense is an expense incurred between the decision to establish a business and the actual beginning of business operations see e g 345_f2d_901 4th cir vacated and remanded on other issues 382_us_68 original holding on this issue reaffd 354_f2d_410 4th cir overruled on other grounds ncnb corp v united_states 684_f2d_285 4th cir 93_tc_684 86_tc_492 as the court_of_appeals for the fourth circuit said in richmond television corp v united_states f 2d pincite the uniform teaching of certain prior cases is that even though a taxpayer has made a firm decision to enter into business and over a considerable period of time spent money in preparation for entering that business he still has not engaged in carrying on any trade_or_business within the intendment of sec_162 until such time as the business has begun to function as a going concern and performed those activities for which it was organized fn refs omitted except for the interest depreciation and taxes deducted by good shepherd all of good shepherd's deductions for through are deductions governed by sec_162 petitioners bear the burden_of_proof verification respondent has challenged whether expenditures claimed by good shepherd were ever paid_or_incurred petitioners have failed adequately to verify or substantiate those expenditures_for and good shepherd claimed deductions for travel and entertainment petitioners have introduced no evidence that would satisfy the special substantiation requirements imposed by sec_274 with regard to expenditures_for travel and entertainment with regard to good shepherd's other expenditures claimed for deduction under sec_162 for the most part petitioners apparently rely on a stipulated exhibit to satisfy their burden_of_proof that stipulated exhibit exhibit is described as a copy of ledger sheets pertaining to expenses relating to the property in issue in the taxable years and respondent however stipulates only that petitioners' exhibit represents a listing of expenses relating to the property in issue and does not stipulate that petitioners' exhibit had any legal substance or represented bona_fide debts incurred by good shepherd petitioners have made no attempt to tie the entries on exhibit to the deductions claimed on good shepherd's returns petitioners have provided virtually no documents such as canceled checks invoices or bank statements to back up the entries on exhibit only one canceled check is in evidence a check in the amount of dollar_figure drawn to lino engineering co vebeliunas testified that lino engineering was contracted for renovation and change at the property thus it is not clear that the payment is deductible at all because it may well be a capital_expenditure see sec_263 also in evidence are statements showing payments of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure to various individuals in since there are no deductions on good shepherd's return for for compensation to officers or salaries or wages we assume that those payments if made were for management services again we do not know whether such payments if made are properly deductible under sec_162 if a claimed deduction is not adequately substantiated we are permitted to estimate expenses when we are convinced from the record that the taxpayer has incurred such expenses 39_f2d_540 2d cir however we require a basis upon which an estimate may be made 85_tc_731 here for the most part we have no such basis moreover since any expense we would estimate would constitute a nondeductible preopening expense no estimate is necessary preopening expenses the parties have stipulated and we have found that good shepherd did not operate a nursing home or other health_care_facility in any of the years in issue on brief petitioners state that beginning in the corporate business of good shepherd was to buy and sell distressed properties fix them and resell or operate them in the case of the property fixing at first meant getting approval for a nursing home license since at or near the time of purchase the nursing home had of improvements needed to operate a nursing home it was the most logical way to turn this distressed property around unfortunately the nursing home approval was never obtained every time it seemed near at hand another problem would crop up even though a licensed health facility manager was in place unexpected environmental and construction problems had to be dealt with efforts to obtain a nursing home license began in and continued through the years in question in this case in support of an averment that the business of good shepherd was to buy fix-up and sell distressed properties petitioners offer the testimony of vebeliunas president of good shepherd during the years in issue vebeliunas testified that the purpose of good shepherd was to own and operate real_estate properties and services related to the real_estate properties vebeliunas' testimony on that point strikes us as enlightened hindsight and we give it no credence first the articles of incorporation of good shepherd specifically provide that it is formed for the purpose of carrying on the business of nursing homes and health care facilities only generally may it carry on other businesses there is no evidence that the directors of good shepherd ever authorized it to engage in the business described on brief by petitioners second vebeliunas was indicted in on more than counts of violating federal statutes prohibiting conflicts of interest fraud witness tampering racketeering interstate transportation of money and securities obtained by fraud and misapplication of funds vebeliunas was found guilty on virtually all of those counts although in many respects we found vebeliunas' testimony forthright and convincing in other respects we found it lacking in credibility he played a role in each of good shepherd litas and kasa and his was the only information relied on by the shareholders in deciding whether to invest in good shepherd petitioners also rely on vebeliunas to avoid the additions to tax for negligence we believe that he has an interest in seeing petitioners prevail we find that at no time during the years in issue was good shepherd in the business of buying fixing-up and selling distressed properties moreover we find that at no time during those years did good shepherd carry on any trade_or_business within the meaning of sec_162 expenditures that otherwise would have qualified for deduction under sec_162 and that related to the establishment of a nursing home or health_care_facility were preopening expenses which for that reason are nondeductible moreover any expenditures that good shepherd may have made with regard to the elderly individuals remaining in residence on the property when it was acquired from ona pranckeviciute were expenditures that constitute part of the cost of the property for that reason such expenditures are nondeductible see sec_263 b taxes sec_164 allows a deduction for certain taxes paid_or_accrued during the taxable_year for good shepherd claimed a deduction for taxes of dollar_figure petitioners have failed to substantiate that such taxes were paid for that reason no deduction is allowed c depreciation sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property_used_in_the_trade_or_business or of property_held_for_the_production_of_income the depreciable basis_of_property acquired by purchase is cost see sec_167 if depreciable and nondepreciable_property such as improved real_estate is bought for a lump sum the purchase_price must be allocated between the land nondepreciable_property and the depreciable improvements e g buildings see sec_1_167_a_-5 income_tax regs depreciation_deductions may not be claimed until an asset is placed_in_service 91_tc_524 sec_1_167_a_-10 income_tax regs on its return good shepherd claimed a deduction for depreciation of dollar_figure based on a total cost_basis for depreciable_property of dollar_figure we assume that such depreciable_property is a portion of the property deductions for depreciation as set forth in our findings_of_fact were claimed by good shepherd for through in our findings_of_fact we have recited a description of the property as an improved 86-acre tract petitioners have proposed although we have not found that the purchase_price paid_by good shepherd for the property was over dollar_figure million petitioners have failed to show on what basis good shepherd allocated the purchase_price of the property between land and any depreciable buildings or other depreciable improvements thus petitioners have failed to substantiate good shepherd's deductions for depreciation moreover petitioners have failed to show that any buildings or other depreciable improvements were placed_in_service in any trade_or_business or profit-making activity during the years in issue we already have concluded that during those years good shepherd was engaged in preopening activities with regard to the business of operating a nursing home good shepherd was not then engaged in any trade_or_business or other profit-making activity and for that reason alone good shepherd may not claim any deductions for depreciation for those years d interest sec_163 states there shall be allowed as a deduction all interest_paid or accrued within the taxable_year on indebtedness deductible_interest is a payment for the use or forbearance of money 308_us_488 it is well settled that the indebtedness referred to in sec_163 must be genuine and economic realities govern over the form in which a transaction is cast 364_us_361 an indebtedness is an existing unconditional and legally enforceable obligation for the payment of a principal sum e g 86_tc_1284 a taxpayer may deduct as interest on its indebtedness interest_paid by the taxpayer on a mortgage upon real_estate of which the taxpayer is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage sec_1_163-1 income_tax regs however only interest_paid or accrued on a mortgage on property for the period after the taxpayer becomes the legal or equitable owner of the property is deductible under sec_163 64_tc_300 interest accruing before but paid_by the taxpayer must be capitalized we are unconvinced that good shepherd either made any payments of interest during the years in question or had any genuine indebtedness that would entitle it a tax deduction for interest_paid or accrued no schedule particularizes the interest deducted on the good shepherd returns petitioners have not introduced into evidence any check or other direct evidence that shows that good shepherd paid either principal or interest on any indebtedness indeed journal entries made by good shepherd regarding and indicate that no payments of principal were made on either the first or second kasa obligations during such periods we assume that the indebtedness with regard to which petitioners claim interest deductions are the salesian obligation the first kasa obligation and the second kasa obligation we are convinced that on some date good shepherd acquired title to the property a title insurance_policy effective date states that title to the property is on that date in the name of good shepherd nevertheless we have in evidence no deed or other document conveying title to good shepherd on that date or before we know that title to the property passed to litas by quitclaim_deed in date we also know that in date litas made the first litas indenture in favor of salesian we also know that in date litas made the second litas indenture in favor of salesian there is no evidence that during the years in question good shepherd assumed that salesian obligation petitioners' position is that litas on behalf of good shepherd assumed the salesian obligation vebeliunas testified that litas acted on behalf of good shepherd in that respect again such testimony strikes us as enlightened hindsight and we give it no credence more importantly if litas was acting on behalf of good shepherd it was putting its own credit on the line when it made the two indentures there is however no evidence of any agreement by good shepherd to reimburse litas for any payments it was required to make pursuant to the indentures the logic of that omission is that litas was an obligor on its own behalf and not on behalf of good shepherd we do not understand all that went on here but that is petitioners' fault they have the burden_of_proof suffice it to say that they have not convinced us that good shepherd either paid or was obligated to pay any amount on the salesian obligation during the years in question and we so find we reach a similar conclusion with regard to the first kasa obligation we are aware of course of the consolidation agreement entered into by kasa and good shepherd and purporting to consolidate the mortgages securing the first and second kasa obligations nevertheless we have no evidence that good shepherd ever assumed the first kasa obligation and we have the litas assumption whereby litas did assume the first kasa obligation as with the salesian obligation we are not convinced that good shepherd either paid or was obligated to pay any amount on the first kasa obligation during the years in question and we so find the second kasa obligation was executed by good shepherd there is no evidence of an assumption by litas to be entitled to a deduction for interest_paid or accrued on the second kasa obligation petitioners have the burden of showing that the indebtedness is genuine in the stipulation of facts entered into by the parties respondent stipulated to copies of the second kasa obligation and second kasa mortgage respondent added however that she did not stipulate that those documents had any legal substance or represented a bona_fide debt incurred by good shepherd beyond petitioners' promissory note to kasa petitioners have introduced no evidence such as bank statements or other documents to show that any sum actually was received by good shepherd in consideration of the second kasa obligation more importantly as we have said petitioners have introduced no evidence that good shepherd paid anything either principal or interest with regard to the second kasa obligation we are not convinced that the second kasa obligation represented true indebtedness or that good shepherd paid any interest with respect thereto and we so find for the reasons stated we determine that good shepherd may not claim any interest deductions for either or e conclusion we sustain the deficiencies in tax determined by respondent for the reasons stated therefore we need not address respondent's alternative grounds that good shepherd was organized and operated for purposes of tax_avoidance rather than to make a profit iii additions to tax a negligence sec_6653 imposes one or more additions to tax where an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations hereafter without distinction negligence respondent has determined additions to tax for negligence with respect to all petitioners sec_6653 for returns due in sec_6653 for returns due in and and sec_6653 for returns due in impose an addition_to_tax equal to percent of the entire underpayment if any portion of such underpayment is due to negligence sec_6653 for returns due in and and sec_6653 for returns due in impose an addition_to_tax equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment due to negligence negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part revg in part 43_tc_168 petitioners bear the burden_of_proof rule a as we said in section i supra petitioners have failed to plead facts in support of their assignment of error with regard to respondent's determinations of additions to tax on brief petitioners argue that they did not act negligently because they relied on the advice of their accountant whom we assume was vebeliunas none of petitioners testified vebeliunas testified that he was never an accountant for the zardses the parties have stipulated that information from vebeliunas was the only information each of petitioners considered in deciding whether to invest in good shepherd when asked what information he gave petitioners vebeliunas testified as follows it's a difficult task to remember that many years ago and to reconstruct the conversation if the court would permit me we have as much as people invested with us and many of them talk to me to the best of my recollection this was presented as a distressed property with the possibility of profit and each distressed property acquired is usually employed for whatever was built we had apartment houses we had hotels this was the first one that was a health facility i addressed myself to the value of the property to the placement of the property and so explained it to the investors the actual narrative of it i do not remember it is true that reliance on the advice of an expert can in some circumstances defeat a claim of negligence e g 66_tc_272 the long and the short of it however is that this is not one of those cases not only could vebeliunas not remember well what he advised petitioners petitioners have not pointed out to us any testimony by vebeliunas that relates at all to the tax consequences of their investments petitioners have failed to carry their burden of proving that they were not negligent and we so find we uphold respondent's determinations of negligence in all respects b substantial_understatement respondent has determined additions to tax under sec_6661 for all years in issue and for all petitioners except for petitioners zards for returns due before date sec_6661 provides for an addition_to_tax equal to percent of the amount of any underpayment attributable to a substantial_understatement an understatement is substantial when the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown or dollar_figure the understatement is reduced to the extent that the taxpayer has adequately disclosed his or her position or has substantial_authority for the tax treatment of an item sec_6661 sec_1 a income_tax regs petitioners bear the burden of showing that they are not subject_to the addition_to_tax determined by respondent rule a petitioners have averred no facts in support of their assignment that respondent erred in determining an addition_to_tax under sec_6661 moreover on brief petitioners make no argument disputing respondent's sec_6661 determinations we assume that petitioners have abandoned their claims of error with regard to sec_6661 on that basis respondent's determination of additions to tax under sec_6661 are sustained decisions will be entered for respondent
